 Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 1 of 26 PageID 3259
                                                     \' --                                •   •.-o--~-~~---~-~·•-·•••~~"d~

                                                     1              c_::; :)!:<:zrc·J cou.:tl
                                                     1       \'C)Rll_--ifY_\   i_)l\~-;   RWT OF TEXAS
                                                     J
                                                     !              •··----- . ·cc·cc"'Oc
                   IN THE UNITED STATES DISTRICTICOURl
                    FOR THE NORTHERN DISTRICT OF ,, EXASI JUL l 0 2020
                            FORT WORTH DIVISION      CLERKU s-·[nsnucT COURT

MOHAMMED KHALED AWDE,                 §
                                                     L          By~~~ ~n:=~=~~ ~=~=~·
                                                              ----~~-~~
                                      §
                   Petitioner,        §
                                      §
v.                                    §         No. 4:19-CV-524-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                   Respondent.        §


                            MEMORANDUM OPINION
                                     and
                                    ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Mohammed Khaled Awde, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                   I. FACTUAL AND PROCEDURAL HISTORY

     In February 2016 a jury in Tarrant County, Texas, Case No.

1353199D, found petitioner guilty of murdering Kevin Ngugen, his

step-daughter's father, during a dispute about her curfew.

(Clerk's R. 54, 65, doc. 12-12; Mem. Op. 1, doc. 12-3.) The

appellate court affirmed the trial court's judgment and the Texas

Court of Criminal Appeals refused petitioner's petition for
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 2 of 26 PageID 3260



discretionary review.      (Electronic R., doc. 12-1.) Petitioner also

filed a post-conviction state habeas-corpus application

challenging his conviction, which was denied by the Texas Court

of Criminal on the findings of the trial court.            (SHR, 1 vol. 1,

14-30 & Action Taken, doc. 12-21.) This federal habeas petition

followed.

      The state appellate court summarized the facts of the case

as follows:

            Appellant plainly admits that he shot Nguyen but
      maintains that he did so in self-defense.   Allegedly,
      Nguyen had lunged towards him after appellant drew a
      firearm and threatened to shoot. That the decedent
      possessed no deadly weapon at the time is undisputed.
      Nor did appellant testify that he believed Nguyen
      possessed such a weapon. Nevertheless, appellant
      supposedly believed Nguyen was attempting to kill him
      and, therefore, the jury should have been instructed
      that his use of deadly force was presumptively
      reasonable. We frame this argument within the following
      factual background.

           In December 2013, Nguyen was on winter break from
      pharmacy school and wanted to take his daughter, his
      new girlfriend, and her children to see Christmas
      lights in Dallas. That meant his daughter would be out
      later than the curfew set by the girl's mother and
      appellant. Nguyen asked if he could return her at a
      later time, but the child's mother would not agree to
      it without appellant's input. When the mother and
      appellant eventually decided to deny the request,
      Nguyen had already left on the outing. This resulted in
      his returning the girl home shortly before 10:00 p.m.

           Appellant awaited Nguyen's arrival, and when he
      appeared with the child, appellant insisted on
      discussing the matter. At that point, Nguyen leaned


      1"SHR" refers to the state court record of petitioner's state habeas
proceeding in WR-89,769-01.

                                      2
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 3 of 26 PageID 3261



     against the back door of his car, crossed his arms, and
     began conversing with appellant. All the while,
     Nguyen's girlfriend and her children sat within that
     vehicle and witnessed the events about to unfold.

         The discussion grew heated. Nguyen allegedly
    raised his voice and thrusted his finger at and slowly
    moved towards appellant. Yet, appellant did not fear
    for his life when that was occurring. Though he said he
    did not feel safe and feared that the circumstances
    "could lead tou serious bodily injury or death, he did
    not fear imminent bodily injury or death at the time.
    And, when asked by the prosecutor to disclose the
    "exact moment when you felt when you were in fear of
    imminent bodily injury or death,u appellant answered as
    follows:

          The exact moment was when I asked, Do you
          want me to shoot you, and he screamed, Shoot
          me. And it was that scream mixed with him
          bringing his arms towards me that just-it
          wasn't like a conscious decision like that I
          had time to think about and pause and then
          shoot, it just happened in that very moment,
          that split second.

         So, appellant drew the handgun and fired multiple
    times.

         Appellant admitted that he saw no weapon on the
    decedent but, nonetheless, maintained that Nguyen was
    in a violent rage and was significantly bigger than
    him. So too did he acknowledge that he himself had been
    moving back slowly before threatening to shoot. And
    while it appeared that appellant could have walked away
    and ended the argument, he opted to remain and "avoid
    having that conversation over and over again, so I
    wanted to definitely talk about it with him and solve
    the problem then and there.u

         Nguyen never physically contacted appellant. And,
    despite the allegation that the decedent lunged in a
    violent manner with his arms open or forward, Nguyen's
    body was found by the police kneeling against the car,
    as if he slid down. The medical examiner also would
    later note the presence of evidence suggesting that
    Nguyen's arms were crossed when he was shot.


                                    3
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20      Page 4 of 26 PageID 3262



               When it came time to charge the jury at the end of
        the guilt-innocence phase of the trial, the court
        agreed to instruct it on self-defense through use of
        deadly force. Yet, it denied appellant's request to
        tell the jury to deem reasonable his alleged belief
        about the need for deadly force. So too did the trial
        court refuse appellant's request founded upon§
        9. 31 (b) ( 5) of the Texas Penal Code, which request would
        have interjected the topic of whether appellant was
        lawfully possessing the firearm used to kill Nguyen.

             After deliberating, the jury rejected the claim of
        self-defense, [and] found appellant guilty of murder


(Mem. Op. 2-4, doc. 12-3 (footnote omitted).)

                                       II. ISSUES

        In one ground for relief, petitioner claims that he received

ineffective assistance of appellate counsel because counsel

failed "to raise the prosecutor's improper closing argument."

(Pet.    6, doc. 1.) He requests the Court issue a writ of habeas

corpus unless the state grants him a new appeal.             (Id. at 16.)

                               III.    RULE 5 STATEMENT

        Respondent believes that petitioner has exhausted his state

court remedies with respect to the claim raised and does not

allege that the petition is barred by limitations or subject to

the successive-petition bar.             (Resp't's Answer 6, doc. 11.) 28

u.s.c.    §§ 2244 (b)'   (d)    &   2254 (b) (1).

         IV. LEGAL STANDARD FOR GRANTING HABEAS CORPUS RELIEF

        A § 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act            (AEDPA). 28 U.S.C. § 2254. Under the

                                            4
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20       Page 5 of 26 PageID 3263



Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C.           §   2254 (d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

     The statute also requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F.3d 481,   485   (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. It is the petitioner's burden to

rebut this presumption by clear and convincing evidence.               Id.

     Further, when the most recent state court to consider a

constitutional issue provides a "reasoned opinion," a federal

habeas corpus court must "review[] the specific reasons given by

the state court and defer[] to those reasons if they are

reasonable." Wilson v. Sellers, -U.S. -, 138 S. Ct. 1188,

1191-92   (2018).   If the opinion "does not come accompanied with

those reasons," a federal court should "'look through' the

unexplained decision to the last related state-court decision


                                     5
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20    Page 6 of 26 PageID 3264



providing" particular reasons, both legal and factual,              "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision.           Id.    When the Texas

Court of Criminal Appeals denies a federal claim in a state

habeas-corpus application without written opinion, a federal

court may presume "that the state court adjudicated the claim on

the merits in the absence of any indication or state law

procedural principles to the contrary" and applied the correct

"clearly established federal law" in making its decision.                 Johnson

v Williams, 568 U.S. 289, 298      (2013); Richter, 562 U.S. at 99;

Schaetzle v. Cockrell, 343 F. 3d 440, 444          (5th Cir. 2004).

                              V. DISCUSSION

     A criminal defendant has a constitutional right to the

effective assistance of counsel at trial and on a first appeal as

of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S.

387, 393-95   (1985); Strickland v. Washington,        466 U.S.     668, 688

(1984); Anders v. California,      386 U.S. 738, 744         (1967). To

establish ineffective assistance of counsel, a petitioner must

show (1} that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different.   Strickland,   466 U.S. at 688. The Strickland

standard applies to claims alleging ineffective assistance by

appellate counsel. Blanton v. Quarterman, 543 F.2d 230, 240 (5th


                                     6
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 7 of 26 PageID 3265



Cir. 2008). In this context, a petitioner must demonstrate that

(1) his appellate counsel's performance was objectively

unreasonable and (2) there is a reasonable probability that, but

for appellate counsel's objectively unreasonable conduct, the

petitioner would have prevailed on appeal. In applying this test,

a court must indulge a strong presumption that counsel's conduct

fell within the wide range of reasonable professional assistance.

Id. at 668, 688-89. The petitioner bears the burden of proof on

both components of the Strickland standard.         Id. at 687. If the

petitioner makes an insufficient showing on either component, the

court need not address the other.        Id. at 697.

      Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable applicationu standard of§ 2254(d) (1)

See Gregory v.   Thaler, 601 F. 3d 347, 351 (5th Cir. 2010). Where,

as here, the state courts have adjudicated the ineffective-

assistance claim(s) on the merits, this court must review a

petitioner's claims under the "doubly deferentialu standards of

both Strickland and§ 2254(d). Cullen v. Pinholster, 563 U.S.

170, 190 (2011). In such cases, the "pivotal question° for this

court is not "whether defense counsel's performance fell below

Strickland's standardu; it is "whether the state court's

application of the Strickland standard was unreasonable.u

Richter, 562 U.S. at 101. See also id. at 105 ("Establishing that


                                     7
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 8 of 26 PageID 3266



a state court's application of Strickland was unreasonable under

§ 2254 (d) is all the more difficult. The standards created by

Strickland and§ 2254(d) are both 'highly deferential,' and when

the two apply in tandem, review is 'doubly' so.          (internal

quotation marks and citations omitted)).

     Petitioner claims that the state courts unreasonably

concluded contrary to Supreme Court precedent that appellate

counsel rendered effective assistance in not raising an issue on

appeal regarding the state's improper jury argument during the

guilt/ innocence phase of his trial.      (Pet.    6, doc. 1.)

Specifically, petitioner complains of the state's closing

argument that-

     Even if [petitioner]'s trial testimony was credible, it
     did not provide a basis for [petitioner] to believe he
     was about to be killed, and thus to use deadly force.
     The State did not leave it at that, though, instead
     arguing in its guilt-phase closing that [petitioner]
     was lying, "the product of two and a half years of
     trial preparation" and an "education about what's
     required for you to kill somebody." The prosecutor
     urged that, in truth, the victim was "dead because
     [petitioner] felt disrespected." But [petitioner]'s
     appellate counsel did not complain of this argument.

(Id.) According to petitioner, the argument "struck over [his

trial] attorneys' shoulders to paint [petitioner] not as a man

who tragically overreacted and regrets it every day, but as a

scheming, manipulative liar." (Pet'r's Br. 6, doc. 6.) Trial

counsel objected to the argument, but the trial court overruled

the objection.


                                     8
 Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 9 of 26 PageID 3267



      Petitioner retained the law firm of Kearney I Winn to

represent him at trial and on appeal. Petitioner raised two

ineffective-assistance-of-counsel claims in his state habeas

application, one of which was later withdrawn. The remaining

claim corresponds with the claim presented in this federal

petition. The state habeas judge, who also presided over the

trial, referred the application to a magistrate judge for

hearing,   factual findings, and conclusions of law.         (SHR, vol. 3,

pt. 2, 1442, doc. 12-27.) Toward that end, the magistrate judge

ordered affidavits from counsel to address petitioner's

allegations. Wm. Reagan Wynn, who primarily handled the appeal,

responded in his affidavit, in relevant part, as follows:

           On March 8, 2016, Mohammed Khaled Awde retained
     our firm to represent him on appeal from his conviction
     and sentence. I do all of the appellate work in our
     firm and, accordingly, I was primarily responsible for
     reviewing the appellate record, drafting the Brief, and
     presenting oral argument to the court of appeals. On
     November 3, 2016, I filed our Appellant's Opening Brief
     on Mr. Awde's behalf. A copy of that Brief is attached
     to this Affidavit .      . On April 11, 2017, I
     presented oral argument to the court of appeals on Mr.
     Awde's behalf. On May 3, 2017, the court of appeals
     affirmed Mr. Awde's conviction. On July 5, 2017, I
     filed a Petition for Discretionary Review in the Court
     of Criminal Appeals seeking review of the court of
     appeals' decision. A copy of that Petition is attached
     to this Affidavit .      . The Court of Criminal Appeals
     refused that Petition on September 13, 2017.

           Iam providing this Affidavit in response to an
     Application for Writ of Habeas Corpus filed on Mr.
     Awde's behalf on October 12, 2018. From reviewing the
     Application for Writ of Habeas Corpus, it appears that
     Mr. Awde claims we rendered ineffective assistance of
     counsel in two ways. First, he alleges we failed to

                                     9
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 10 of 26 PageID 3268



     adequately prepare him to testify during the punishment
     phase of trial and, accordingly, that he did not make
     fully informed decision not to testify at punishment.
     Second, Mr. Awde claims we rendered ineffective
     assistance of counsel on appeal by failing to raise
     appellate claims concerning improper jury arguments by
     the prosecutor.

          In preparation for drafting this affidavit, I have
     reviewed my notes from our pretrial preparations, the
     appellate record, the Brief, my notes from oral
     argument, and the PDR.



          With regard to the claim concerning our failure to
     include claims on appeal regarding the State's improper
     jury arguments, as stated above, I was primarily
     responsible for reviewing the appellate record and
     drafting the Brief. Having tried the case, I believed
     we had strong arguments concerning the trial court's
     refusal to give full and complete jury instructions
     concerning the self-defense laws even before I reviewed
     the appellate record. I fully reviewed the appellate
     record in Mr. Awde's case. I specifically recall
     reviewing the State's closing argument in question and
     my objections to it. I made the objections because I
     knew from prior research that arguments such as those
     the State made are improper.

          However, I was also aware that any error from this
     kind of State's jury argument constitutes "other
     errorsu reviewed for harm under TEX. R. APP. P. 44.2(b)
     In other words, to demonstrate reversible error from
     the State's jury argument, we would have had to show
     that the error affected Mr. Awde's substantial rights.
     I was also aware that the Court of Criminal Appeals had
     held that, applying this standard, improper State's
     jury argument were not reversible unless they are
     manifestly improper, violate a mandatory statute, or
     inject new, harmful facts into the case. In light of
     the evidence in the case and the totality of the
     State's jury argument, I did not believe we had a
     particularly strong harm argument with regard to the
     State's improper jury arguments. Importantly, I
     certainly believed the two jury charge arguments we
     advanced on appeal were significantly stronger than any
     improper State's jury argument issue we could raise.

                                    10
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 11 of 26 PageID 3269



          In my appellate practice, I am very aware that I
     am not required to raise every potentially meritorious
     claim on appeal. As the United States Supreme Court has
     stated,

           Experienced advocates since time beyond
           memory have emphasized the importance of
           winnowing out weaker arguments on appeal and
           focusing on one central issue if possible, or
           at most on a few key issues .        "Usually,
                . if you cannot win on a few major
           points, the others are not likely to help .
             . "This has assumed a greater importance in
           an era when oral argument is strictly limited
           in most courts-often to as little as 15
           minutes-and when page limits on briefs are
           widely imposed .        For judges to second-
           guess reasonable professional judgments and
           impose on [appellate] counsel a duty to raise
           every "colorable" claim suggested by a client
           would disserve the very goal of vigorous and
           effective advocacy.

          Simply put, I believed at the time I wrote the
     Brief, and continue to believe today, that the two jury
     charge issues we raised were meritorious and justified
     reversal. Obviously, the court of appeals disagreed
     with my position, but that does not change my opinion
     that the improper State's jury argument issue was
     significantly weaker than the jury charge arguments.

          Moreover, as I was writing the Brief and
     discussing it with Jeff and Rhett, I specifically
     remember talking to them about the jury argument issue
     as wells [sic] as some potential evidentiary issues. I
     said then, and I believe now, that if Mr. Awde's
     conviction was not going to get reversed for the jury
     charge errors we raised, there was almost no chance it
     was going to get reversed on any other grounds,
     including the improper jury argument issue.

          In sum, I was aware of the possible improper
     State's jury argument issue and made a conscious
     decision not to raise it in the Brief we filed because
     I believed it was tactically better to focus solely on
     the jury charge issues that I believed then, and
     continue to believe now, to be meritorious.


                                    II
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 12 of 26 PageID 3270



(SHR, vol. 3, pt. 2, 1459-69, doc. 12-27.)

     Based on the record and counsel's affidavits, the magistrate

judge entered the following factual findings, which were later

adopted by both the state habeas court and the Texas Court of

Criminal Appeals:

     6.    Mr. W. Reagan Wynn represented Applicant during
           the appellate proceedings.

     7.    Mr. Wynn has a reputation in Tarrant County for
           being a thorough and conscientious advocate for
           his appellate clients.

     8.    Applicant testified at trial.

     9.    On cross-examination, defense counsel asked
           Officer Driesenga whether he detailed in his
           report what he was now testifying Amanda Awde had
           told him.

     10.   On cross-examination of Officer Driesenga, defense
           counsel implied that the officer's testimony was
           different than what he put in his offense report
           because "[the State] figure[d] out that apparent
           danger [was] an issue and talked to [him] [the
           prior] week."

     11.   The defense's cross-examination implied that
           Officer Driesenga changed his testimony after
           talking to the State to comport with the elements
           of the offense.

     12.   During closing arguments on guilt/innocence,
           defense counsel argued, in part, as follows:

               . Be careful with Amanda's statement. You
           know those statements that came up, this
           officer that after two years hadn't told
           anybody -- he says he told Pate. He didn't
           put it in his report. And you know what,
           Officer Pate's right there. He could have
           walked five feet to this gate and got up
           there and said, yeah, that officer told me
           about that that night. It's not in my report,

                                    12
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 13 of 26 PageID 3271



           it's not in the officer's report. And i f that
           was true, they'd have brought Pate this five
           feet and put him up there. But you know, they
           didn't do that. All they had to do is say,
           Pate, were you told that? He said no.



           The judge told you to bring your common
           sense, I'm telling you that if you look at
           this with common sense, a man that had a
           brand new family, a brand new baby on the
           way, had no history whatsoever of any kind of
           aggressive behavior, and if he did, they had
           the ability, the power of the State could
           have -- if they could have found one human
           being that's ever seen him do anything
           violent, they would have brought him up here.
           But they didn't because it doesn't exist.
           That's not who he is. You heard who he is.


     13.   The State made the following argument,         in part,   in
           response:

                . And Mr. Kearney talked about that
           there's this huge wide range of what could be
           ordinary and what could be prudent. But we
           have to ask ourselves, is there ever a
           situation where we want to have a position in
           our community that you can gun somebody down
           in this situation? That's what tells us it's
           not ordinary. That's what tells us a prudent
           person would not feel this is justified.

           But let's give the Defendant the benefit of
           the doubt. Even if you believed everything
           this Defendant told you, still not self
           defense. Even i f you bought this story, this
           story that is the product of two and a half
           years of trial preparation.



           Even understanding what the Defendant told
           you, even if you believed everything the
           Defendant told you, Kevin Nguyen posed no
           immediate deadly threat to this Defendant.

                                    13
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 14 of 26 PageID 3272



           Period. There's no way to get around that
           this justification of apparent danger,
           because they have to concede there was no
           danger of deadly force. There was no visibly
           deadly force coming at the Defendant that
           night. So they have to concede that. But
           their whole case then is apparent danger.
           Based upon everything the Defendant knew, he
           felt he was justified in murdering Kevin
           Nguyen. Based upon the fact that family
           members have been murdered? No, that had
           nothing to do with Kevin -- or friends that
           had been murdered, family members had been
           robbed. That had nothing to do with Kevin. He
           talked about how scared Kevin made him
           because of what he knew about him. Because
           somebody carries a pocket knife in their car,
           that justifies you murdering somebody? No
           evidence of anything in his hands. No
           evidence of him threatening him. No evidence
           of him raising his fists even until here in
           the courtroom. But even i f you buy this
           lunging story, now that the Defendant has
           gotten an education about what's required for
           you to kill somebody -



           Even i f you don't consider conversations with
           the Defense, I'm talking about his
           conversation with Detective Pate. Because it
           wasn't until Detective Pate told him you
           can't kill somebody unless you're in fear of
           being killed does he say that.



           And for all the talk about why Kevin's upset,
           why Kevin could be ticked off, what about the
           fact that Mohammed doesn't want his
           stepdaughter to celebrate Christmas in the
           way his biological father would like him to?
           That could produce a lot of anger. This
           Defendant forcing himself onto Kevin every
           time Kevin was around, even though Kevin
           tells him over and over, I do not want to
           talk to you. He's the one that forces himself


                                    14
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 15 of 26 PageID 3273



           upon him. He's the one that insists on
           talking about Christmas. He's the one-
           reasonable deduction from this evidence, he's
           the one who does not want Emma out late to
           watch Christmas lights and see Christmas
           lights with the father, biological father she
           never sees. That's him.

           So who's the problem here? After two and a
           half years, all they can come up with is,
           well, eight years before he was involved in a
           burglary. We don't know anything about that.
           We don't even know how much real information
           the Defendant had about that. All we know is
           he knew that Kevin was involved in a
           burglary. And he carried a knife and now he
           lunged at me, if you believe everything the
           Defendant told you.

           But why is it that we know we can't believe
           the Defendant? The Defendant told you that he
           never included his -- in his statement that
           Kevin lunged at him because he wanted to
           limit his answers. Mr. Kearney talked about
           common sense. But let me ask you about that.
           You're being interviewed by a homicide
           detective about a shooting you just committed
           and you want to limit your answers? And in
           limiting your answers you're leaving out the
           one thing that shows the victim was being
           aggressive towards you? What does your common
           sense tell you about that?

           He wants you to believe that he carries a gun
           all the time and keeps a gun in the garage
           because it's a bad neighborhood and because
           all that's gone on in his life, and yet he
           still insists on smoking outside with the
           garage door open. Heck, he was, according to
           him, about to walk down to a neighbor's house
           down the street at 10 o'clock at night
           leaving his garage door open at home. But
           he's scared to death of a bad neighborhood
           and because of that, Kevin's dead. Because
           Kevin wanted to ask his daughter what she
           wanted for Christmas, got upset and hung up
           the phone, that makes the Defendant put a


                                    15
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 16 of 26 PageID 3274



           shotgun by his bed. But all of this you heard
           about a lifetime of family members being
           victimized and friends being shot, that
           didn't make him put a shotgun by your bed. As
           Bill told y'all, this is not evidence of why
           he shot Kevin Nguyen. This is not a
           justification for why Mohammed Awde could
           have legally shot Kevin. It's backdoor and
           sympathy evidence and it has no bearing on
           what we're here for.

           The moment at which Mohammed Awde decided to
           take Kevin away from his mother and father,
           from all the friends here, that's what we're
           here to talk about, that moment.

           Defense counsel said in his opening statement
           that you were going to hear evidence of an
           escalation and that as things progressed the
           victim got more and more upset. But all the
           evidence you've heard, the real evidence,
           credible evidence, is Kevin was upset from
           the moment, according to them initially, he
           was upset the moment Amanda started dating
           the Defendant. He was the same throughout, I
           don't want to talk to you. There's no
           escalation here. It doesn't fit their
           narrative, but it's not. There is no
           escalation here. The escalation is coming
           from this Defendant exercising more control
           over Emma, exercising more control over
           Amanda. And it's the disrespect he felt when
           his wishes weren't honored that are the
           reason Kevin Nguyen is not with us today.
           It's not about self defense. It's about his
           pride.

           I find it interesting that they want you to
           give the benefit of the CHL [concealed
           handgun license] to the Defendant. They want
           you to give the Defendant the benefit of
           having the CHL as justification for why he's
           allowed to have it up there. But they don't
           want you to impart the knowledge of what the
           law says when you can use deadly force. They
           don't want you to think about that. They
           don't want you to think about the fact that
           if you're going to carry a handgun, you need

                                    16
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 17 of 26 PageID 3275



           the extra responsibility of knowing when you
           can use it. And that's not right. He has an
           extra responsibility to use it responsibly
           and he didn't do that.



           Let's talk about credibility, though. There
           were so many inconsistencies between the
           scene defendant and the courtroom defendant
           that I had to start writing them down. So I
           thought I'd show you the list. Courtroom
           defendant was obviously much more in fear of
           his life. He gives you things like the victim
           lunging at him, whereas at the scene in the
           one-hour conversation with Detective Pate,
           all the Defendant could say is, He put his
           finger in my face and I felt threatened. The
           fact that he comes and goes from the garage
           and smokes out there, it's not a huge deal.
           It doesn't really have a bearing on why Kevin
           is dead, but it goes to their credibility.
           Because when this Defendant was talking to
           Detective Pate, he told him over and over, I
           stayed out there in the garage because I
           didn't want to miss him. He goes to school in
           Maine, I never get to talk to him, I was out
           there because I did not want him to get away.
           Here in the courtroom now the Defendant and
           his whole family are just saying he's always
           out there, it wasn't about Kevin.

           Well, which is it? You can believe courtroom
           defendant or are you going to believe the
           Defendant there talking to the detective
           before two and a half years?

           At the time the Defendant said: I shot until
           he fell. But the Defendant here in the
           courtroom before you today said: I don't know
           how many times I fired, maybe three or four.
           I don't remember anything. I pulled the gun
           and fired. First one was an accident coming
           down to the ground. First time you've heard
           that. But don't hold him accountable for
           leaving stuff out before; just the State's
           witnesses.


                                    17
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 18 of 26 PageID 3276



           Here in the courtroom he said he felt
           threatened. There at the scene -- or excuse
           me, in the interview with Detective Pate,
           Defendant says over and over, He never
           threatened me. He never threatened me. One of
           the things that the Defendant says in his
           recorded interview with Detective Pate -- and
           again, if you have doubts about this, like
           Bill said, ask to see the -- to hear the
           interview. But the Defendant says, I kept
           scooting back, I kept scooting back. But
           remember when he was on the stand and I asked
           him to stand up here, and I said, get as
           close to this rail as you were to Kevin. And
           the Defendant says like this (indicating).
           And I said so when you started scooting back,
           and he goes, I never scooted back. Maybe I
           leaned back, but I didn't scoot back. Maybe
           ultimately a foot. Whereas back in December
           of 2013 it was three to five feet. Which
           defendant are you going to believe?

           Lastly, here in the courtroom you have heard
           the Defendant and all his family and friends
           say he always has a gun on him because of his
           tragic past. And I don't know what closing
           argument you were listening to, I didn't hear
           Mr. Vassar make fun of anything. I thought he
           was actually being very respectful. And I
           share condolences about the rough life this
           Defendant has had, and maybe that justifies
           him carrying a gun, and he's legally allowed
           to do so. But in testimony everybody said
           he's always had the gun. And that night when
           it finally came down to it and he was pinned
           down, he said, I had the gun in case things
           went bad. Which defendant are you going to
           believe?

           Well, let's make it easy for you. Let's talk
           about the testimony of Natalie Flores. And
           according to the Defense, it's a travesty of
           justice that she testified to some things
           that weren't in her written statements.
           Forget about what the Defendant has come up
           with. It was impossible to write down
           everything she said. And for all the horrible
           feelings the Defendant was having and he was

                                    18
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 19 of 26 PageID 3277



           in shock and he couldn't say things straight,
           you heard how upset Natalie was that night.
           You heard it in her voice right after it
           happened. What did Natalie tell you? First
           off she told you Defendant started this.
           Defendant walked out to us. He walked out to
           us angrily and he said, Why is Emma here
           late? Yes, she tells you that the victim was
           leaning against the car the whole time.
           Could she have watched it? Could she have
           seen that the whole time? Think about where
           she was in the front passenger seat. She'd
           have a clear view of it. And the daughter
           that she was arguing with was in the
           backseat, so she's going to be turning and
           looking at that. So isn't it reasonable,
           doesn't it just make sense that she would
           have noticed absolutely had Kevin ever gotten
           into some sort of physical action against
           this Defendant? Absolutely.

           But beyond that, what does the physical
           evidence tell us? As difficult as it is to
           think about, in light of the injuries that
           Kevin suffered, one of those bullet wounds,
           the one that went through his chest, would
           have made him paralyzed from the waist down.
           One of those bullet wounds, the one that went
           through the right side of his face through
           his cervical spine would have made him
           absolutely powerless to stand or lift his
           arms. And where did he fall? Straight down
           against the car. The kind of position, the
           kind of fall that could only happen if he was
           leaning back. Because if he was rushing
           forward, he would have fallen forward.



           Two and a half years of trial preparation
           can't argue away the physical evidence. And
           lastly, one foot away from the Defendant.
           Victim and Defendant one foot apart. And this
           new evidence, this new threat, the lunge,
           Defendant told you he's standing this close
           to the victim and the victim yells, Shoot me,
           and lunges at him. And somehow this Defendant
           manages to get a bulky full size .9

                                    19
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 20 of 26 PageID 3278



           millimeter pistol out of a jacket pocket,
           he's able to whip that out, point it and
           shoot at the victim before the victim covers
           one foot of distance. One foot. Didn't
           happen. And we know it didn't happen because
           if they were this close to each other holding
           the gun out like this, the foot goes away,
           right? Contact wound. And there was no GSR
           [gunshot residue] on that injury to the face.
           The gun muzzle had to have been at least two
           feet away from the victim when he was shot.
           It didn't happen. Courtroom defendant's
           lying. And Kevin Nguyen is dead because that
           man felt disrespected. Because he didn't get
           his way and because he couldn't exercise
           control over Kevin the way he wanted to. This
           is not self defense. There is no reasonably
           prudent person who could think that Kevin
           Nguyen is dead for any reason other than that
           man's pride.

           As Bill said, he and I are waiting for your
           verdict as well as Kevin's family. The only
           right verdict in this case is that Kevin was
           murdered. Thank you.

     14.   The State argued that Applicant's testimony was
           the "product" of trial preparation was in response
           to defense counsel's argument that Officer
           Driesenga's testimony was the product of the
           State's trial preparation.

     15.   The State's argument that Applicant changed his
           story over the last two years could have
           reasonably been considered a summation of the
           evidence.

     16.   The State's argument that Applicant changed his
           story after talking to Officer Pate could have
           reasonably been considered a summation of the
           evidence.

     17.   Mr. Wynn reviewed the appellate record and drafted
           the Applicant's brief.

     18.   After reviewing the record, Mr. Wynn concluded
           Applicant had strong arguments concerning the
           trial court's refusal to give full and complete

                                    20
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 21 of 26 PageID 3279



           jury instructions concerning self-defense.

     19.   Mr. Wynn was aware of the possible claim that the
           State's comments regarding trial preparation and
           education were improper.

     20.   Mr. Wynn considered the fact that the improper
           comment argument was considered an "other error"
           and would be reviewed as "nonconstitutional."

     21.   Mr. Wynn concluded, "[i]n light of the evidence in
           the case and the totality of the State's jury
           argument," that Applicant did not have a
           particularly strong harm argument with regard to
           the State's argument.

     22.   Mr. Wynn's conclusion that the appellate court may
           find the improper jury argument issue harmless was
           reasonable.

     23.   Mr. Wynn concluded that the two jury charge
           arguments he advanced on appeal were
           "significantly stronger" than any improper
           argument issue they could raise.

     24.   Mr. Wynn concluded that, if Applicant's conviction
           was not going to be reversed based on the issues
           raised on appeal, it was not going to be reversed
           based on the improper jury issue.

     25.   Mr. Wynn's decision to not raise the improper jury
           argument on direct appeal was the result of
           reasonable appellate strategy.

     26.   There is no evidence that a reasonable likelihood
           exists that the outcome of the appellate procedure
           would have been different but for counsel not
           raising the improper jury issue on direct appeal.

(SHR, vol. 4,   1586-97, doc. 12-28 (emphasis in the original)

(citations omitted).)

     Based on its findings, and applying the Strickland standard

and relevant state law, the state habeas court entered the

following legal conclusions:

                                    21
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 22 of 26 PageID 3280



     4.    "To show that appellate counsel was
           constitutionally ineffective for failing to assert
           a particular point of error on appeal, an
           applicant must prove that (l) 'counsel's decision
           not to raise a particular point of error was
           objectively unreasonable,' and (2) there is a
           reasonable probability that, but for counsel's
           failure to raise that particular issue, he would
           have prevailed on appeal. An attorney 'need not
           advance every argument, regardless of merit, urged
           by the appellant.' However, if appellate counsel
           fails to raise a claim that has indisputable merit
           under well-settled law and would necessarily
           result in reversible error, appellate counsel is
           ineffective for failing to raise it."

     5.    The Court of Criminal Appeals will presume that
           counsel made all significant decisions in the
           exercise of reasonable professional judgment.

     6.    The totality of counsel's representation is viewed
           in determining whether counsel was ineffective.

     7.    Support for Applicant's claim of ineffective
           assistance of counsel must be firmly grounded in
           the record.

     8.    An attorney is under an ethical obligation not to
           raise frivolous issues on appeal.

     9.    An attorney is prohibited from raising claims on
           appeal that are not founded in the record.

     10.   Counsel is not required to advance every argument;
           however, if he "fails to raise a claim that has
           indisputable merit under well-settled law," and
           the issue would have affected the outcome of the
           proceeding, counsel is ineffective for failing to
           raise it.

     11.   To be proper, jury argument must fall under one of
           the following areas (1) summation of the evidence,
           (2) reasonable deduction from the evidence, (3)
           answer to argument of opposing counsel, or (4)
           plea for law enforcement.

     12.   Applicant has failed to prove that his improper
           jury argument claim had "indisputable merit under

                                    22
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 23 of 26 PageID 3281



           well-settled law."
     13.   Applicant has failed to prove that his improper
           jury argument claim would have affected the
           outcome of the appellate proceeding.

     14.   Applicant has failed to prove that counsel's
           decision to not attack the State's closing
           argument on direct appeal was not the result of
           reasonable appellate strategy.

     15.   Applicant has failed to prove that appellate
           counsel's representation fell below an objective
           standard of reasonableness because he chose not to
           raise on direct appeal that the State's jury
           argument was improper.

     16.   Applicant has failed to prove that his appellate
           attorney's representation fell below an objective
           standard of reasonableness.

     17.   A party fails to carry his burden to prove
           ineffective assistance of counsel where the
           probability of a different result absent the
           alleged deficient conduct "sufficient to undermine
           confidence in the outcome" is not established.

     18.   "[A] court need not determine whether counsel's
           performance was deficient before examining the
           prejudice suffered by the defendant as a result of
           the alleged deficiencies. The object of an
           ineffectiveness claim is not to grade counsel's
           performance. If it is easier to dispose of an
           ineffectiveness claim on the ground of lack of
           sufficient prejudice, which we expect will often
           be so, that course should be followed."

     19.   Applicant has failed to show that there is a
           reasonable likelihood that the outcome of the
           appellate proceeding would have been different had
           appellate counsel raised on direct appeal that the
           State's closing argument was improper.

     20.   Applicant has failed to show that there is a
           reasonable likelihood that, but for the alleged
           acts of misconduct, the result of the appellate
           proceeding would have been different.

     21.   Applicant has failed to prove that he received

                                    23
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 24 of 26 PageID 3282


             ineffective assistance of appellate counsel.

(Id. at 1597-1600.)

     The state habeas judge adopted the actions of the magistrate

judge and, in turn, the Texas Court of Criminal Appeals denied

habeas relief on the trial court's findings.         ( SHR, 1st Supp. R.,

7, doc. 12-23.)

     Petitioner has not presented clear and convincing evidence

to rebut the state courts'     factual findings. Thus, this court

must defer to those findings. Having done so, and contrary to

petitioner's assertion, the state courts' application of

Strickland was not objectively unreasonable. Petitioner asserts

that, in deciding that there was not a particularly strong harm

argument, counsel failed to consider how the improper argument

could affect-and did affect-petitioner's punishment.          (Pet'r's

Corrected Br. 12, 17, doc. 6.) Therefore, counsel's decision

based on an "incomplete analysis as to the multiple ways in which

the improper argument may have been harmful" and "born from

inattention, oversight, or neglect is not a reasonable strategic

decision."   (Id. at 20.)

     In reviewing claims of ineffective assistance of appellate

counsel, the Supreme Court has expressly observed that appellate

counsel "need not advance every argument, regardless of merit,

urged by the [] defendant." Evitts v. Lucey, 469 U.S. 387, 394

(1985). When alleging ineffective assistance of appellate


                                    24
Case 4:19-cv-00524-A Document 20 Filed 07/10/20   Page 25 of 26 PageID 3283



counsel, the defendant "must show that the neglected claim would

have had a reasonable probability of success on appeal." Duhmelel

v. Collins, 955 F.2d 962,     967   (5th Cir. 1992). However, failing

to raise every meritorious claim on appeal does not make counsel

deficient. Green v. Johnson, 116 F.3d 1115, 1125-26 (5th Cir.

1997). Courts give great deference to professional appellate

strategy and applaud counsel for "winnowing out weaker arguments

on appeal and focusing on one central issue if possible, and at

most a few key issues.          " Jones v. Barnes, 463 U.S. 745

(1983). This is true even where the weaker arguments have merit.

Id.   at 751-2. The applicable test is whether the omitted issue(s)

was "clearly stronger" than the issue[s] actually presented on

appeal. Smith v. Robbins, 528 U.S. 259, 288         (2000). Petitioner

       Petitioner makes no convincing showing that had the

improper-jury-argument issue been raised on appeal, he would have

prevailed or that the claim was clearly stronger than the ones

actually raised on appeal. Counsel identified and raised the

issues he believed, in the exercise of professional judgment, had

the best chance of success on appeal of his conviction and

sentence. Having reviewed the closing arguments and the evidence,

in toto, this court cannot conclude that counsel's analysis was

clearly faulty. The complained-of remarks do not appear to be a

direct attack on defense counsel or an attack on petitioner "over

the shoulder" of defense counsel. Nor do the remarks appear so


                                    25
Case 4:19-cv-00524-A Document 20 Filed 07/10/20          Page 26 of 26 PageID 3284



flagrant or inflammatory such that it would invoke emotions

within the jurors that could cloud the proper determination of

petitioner's sentence.

     For the reasons discussed,

     The court ORDERS the petition of petitioner for a writ of

habeas    corpus pursuant    to 28 U.S.C.          §   2254   be,   and is hereby,

denied.    The   court    further         ORDERS       that   a     certificate   of

appealability be, and is hereby, denied, as petitioner has not made

a substantial showing of the denial of a constitutional right.

     SIGNED July   _,_1_.0. ."----'   2 o2 o .




                                         26
